DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to amendment
This office action is in response to an amendment filed on July 13, 2022 in response to PTO office action dated April 13, 2022. The amendment has been entered and considered.

Claims 25 and 39 are amended.  Claims 21-40 are pending in this office action.

Applicant’s amendment with respect to the objection of claims 25 and 39 for minor informalities has been fully considered.  As a result, the objection has been withdrawn.
The terminal disclaimer filed on 07/13/2022 linking the current application with its parent application 13993357, filed 06/12/2013, now U.S. Patent #9842156 has been approved and entered.  As a result, the double patenting rejection has been withdrawn. 

Applicant's arguments with respect to the rejection of the claims under 35 U.S.C. § 103(a) has been fully considered.  Examiner respectfully disagrees with the applicant’s argument.  For details, see response to arguments section.

This action is FINAL.

Claim Objections

Claims 22, 29 and 36 are objected to because of the following informalities: In claim 22, line 2, the phrase “a type of a system” is recited.  Appropriate correction is required.


Claims rejection 35 U.S.C. 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 25-28, 32-35 and 39-40 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Chambliss et al.  (US 2004/0003087 A1) in view of Wang et al. (US 7,814,204 B1) further in view of Vedula (US 2008/0091644 Al).

Regarding claims 21, 28 and 35 Chambliss discloses at least one machine accessible storage medium having instructions stored thereon, the instructions when executed on a machine, cause the machine to: 
identify a set of attributes of the request (see Chambliss paragraph [0024], The flow controller determines when each request should be submitted for handling by the resources in the system, using the attributes of the request stream to make the determination. In addition, the operation of the classifier and the attributes of the service class in the flow controller can be set or modified; the system of the invention includes a number of clients 100 capable of generating requests 102 for the storage system 101 to store data to and retrieve data from data objects 105 associated with the storage system. The requests 102 contain attributes 106 such as whether data is stored or retrieved, the location at which the data is stored or retrieved, and the length of the request)
determine that a particular one of a plurality of performance classes … based on the set of attributes of the request (see Chambliss paragraph [0025], The request classifier and flow controller are software components that could be installed, separately or together, within different hardware devices that participate in the formulation and handling of input/output requests); 

…the particular class corresponds to one or more performance policies specifying performance characteristics to be applied to servicing of the request (see Chambliss paragraph [00231, associating, by a request classifier, each resource request with a service class, where the service class corresponds a set of operational limits for the resources: see Chambliss paragraph [00781, They specify what service classes 120 are to be used, and which combinations of gateway connection, data object, and request attributes are mapped into each service class. The request stream classification rules are applied to the QoS server and from it as necessary to each classifier in the gateways); and 
transmit the request together with the appended tag on a communication channel for servicing by the database system (see Chambliss paragraph [0082], During operation, the classifier and flow controller (parts of the gateways 202 and 204) together ensure that the limits are not exceeded; see Chambliss paragraph [0005], Associated with these storage devices and processors are memory devices and data transfer channels, such as data buses, that are all needed for processing the requests. The system further includes some form of interconnect facility through which the clients submit data requests to the processors. This may be a network capable of supporting general purpose communications among clients, processors and other devices, or it may consist of more specialized interconnect facilities such as direct connections), 
wherein the request includes the appended tag and the tag is to be read by the database system to determine a service level to apply to the request according to the one or more performance policies (see Chambliss paragraph [00821, During operation, the classifier and flow controller (parts of the gateways 202 and 204) together ensure that the limits are not exceeded). 

Wang expressly discloses append a tag to the request (see Wang col. 8, lines 44-56: FIG, an association engine 602 and a database 604, with entries in the database
associating values of a key with indicators of a desired class or sub-class of service.
The association engine 602 receives a resource request as an input, as represented by
identifying numeral 606, and derives a key from the content of the resource request),
wherein the tag identifies the particular class (see Wang col. 8, lines 44-56: FIG. The engine may derive and output an indicator of the desired class or sub-class of service for the resource request, as represented by identifying numeral 608);
a plurality of performance classes is to be associated with the request (see Wang col. 8, lines 44-56: FIG. 6A illustrates a first embodiment of a system according to the invention for determining a desired class or sub-class of service for a resource request. The system comprises an association engine 602 and a database 604, with entries in the database associating values of a key with indicators of a desired class or sub-class of service. The association engine 602 receives a resource request as an input, as represented by identifying numeral 606, and derives a key from the content of the resource request).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Wang into the method of Chambliss to have at least one database class from a set of database classes.  Here, combining Wang with Chambliss, which are both related to associating, by a request classifier, each resource request with a service class improves Chambliss, by providing 
content analysis engine for analyzing the content of resource requests which is
modularized, scalable, and suitable for high throughput applications (see Wang, col. 1, lines 43-45). 

Vedula expressly discloses identify a request, generated by a computing system, for data from a database (see Vedula paragraphs[0037]-[0038], In step 320, a request requiring a database operation to be performed in a database tier of a multi tier application is received, In step 340, tags are added associated with the request indicating the execution of software instructions sought to be correlated with resource usage in the database tier. Each tag may uniquely identify the corresponding block of software instructions. Various techniques may be employed to add the tags associated with the request depending on the environment in which the features of the invention are implemented).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Vedula into the method of Chambliss to have identify a request, generated by another computing system, for data from a database and add a tag to the request.  Here, combining Vedula with Chambliss, which are both related to associating request with service class improves Chambliss, by providing system that determine the specific software instructions causing usage of specific resources in a database tier (see Vedula, paragraph [0007]).

Regarding claims 25 and 39, Chambliss discloses wherein the request
Comprises an input/output (I/O) request (see Chambliss paragraph [00251, The request
classifier and flow controller are software components that could be installed, separately
or together, within different hardware devices that participate in the formulation and
handling of input/output requests).

Regarding claims 26 and 33, Wang expressly discloses wherein the computing system comprises a first computing system, the request is received from the first system, and the request with appended tag is to be sent to another system implementing the database system (see Wang col. 2, lines 11-15, a method of determining a desired category of service for a resource request based on an analysis of the content thereof. A database associates categories of service with value of a key. When a resource request is received, a key is derived from an analysis of the content of the request. The database is then accessed using the key to determine one or more matching entries).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Wang into the method of Chambliss to have the request is received from the first system, and the request with appended tag is to be sent to another system implementing the database system.  Here, combining Wang with Chambliss, which are both related to associating, by a request classifier, each resource request with a service class improves Chambliss, by providing content analysis engine for analyzing the content of resource requests which is modularized, scalable, and suitable for high throughput applications (see Wang, col. 1, lines 43-45).

Regarding claims 27 and 34 Wang expressly discloses, wherein the request is to be received by a database manager and is sent by the database manager to the database system (see Wang col. 2, lines 11 -15, a method of determining a desired category of service for a resource request based on an analysis of the content thereof. A database associates categories of service with value of a key. When a resource request is received, a key is derived from an analysis of the content of the request. The database is then accessed using the key to determine one or more matching entries).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Wang into the method of Chambliss to have wherein the request is to be received by a database manager and is sent by the database manager to the database.  Here, combining Wang with Chambliss, which are both related to associating, by a request classifier, each resource request with a service class improves Chambliss, by providing  content analysis engine for analyzing the content of resource requests which is modularized, scalable, and suitable for high throughput applications (see Wang, col. 1, lines 43-45).

Regarding claim 40 Chambliss discloses wherein the one or more performance polices comprise quality of service (QoS) policies (see Chambliss paragraph [00231, associating, by a request classifier, each resource request with a service class, where the service class corresponds a set of operational limits for the resources: see Chambliss paragraph [00781, They specify what service classes 120 are to be used, and which combinations of gateway connection, data object, and request attributes are mapped into each service class. The request stream classification rules are applied to the QoS server and from it as necessary to each classifier in the gateways). 

Claims 22-24, 29-31 and 36-38 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Chambliss et al.  (US 2004/0003087 A1) in view of Wang et al. (US 7,814,204 B1) further in view of Vedula (US 2008/0091644 Al) further in view of Lee (US 2008/0222311 A1).

Regarding claims 22, 29 and 36 Lee expressly discloses wherein the set of attributes comprises a type of a system used to implement the database (see Lee paragraph [00221, Database server 104 governs andfacilitates access to database 106, processing requests by applications 102 to access the database 106 through respective database sessions. Through database sessions, the applications 102 can issue a series of requests (e.g., requests for data and/or metadata) to the database server 104: see Lee paragraph [00291, The type of I/O requests (also referred to simply as "I/Os") issued by database server 104 processes, and the type of resources consumed by the I/Os, are as follows. The database I/O workload typically consists of small random I/Os and large sequential I/Os. The small random I/Os are more prevalent in an OLTP (online transaction processing) application environment where each session reads a data block into a buffer cache for updates and the changed blocks are written in batches by a write process. Large sequential I/Os are common in a batch or reporting application environment. The OLTP application performance depends on how fast the small I/Os are serviced, which depends on how fast the disk can spin and seek to the data. The large I/O performance depends on the capacity of the I/O channel that connects the server to the storage array. The larger the capacity of the channel, the better the I/O throughput).
Thus, it would have been obvious to one of ordinary skill in the art at the time of
the invention was made to modify Chambliss’s system to comprise a plurality of classes
is to be associated with a request for data from a database based at least in part on a
type of system used to implement the database, as taught by Lee, in order to provide
Automated management of shared resources, such as shared I/O resources, that
involves use of a policy engine for implementing I/O scheduling groups' I/O policies,
(see Lee, paragraph [0012]).

Regarding claims 23, 30 and 37 Wang discloses wherein the type of system
comprises a server pool (See Wang Fig. 1).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Wang into the method of Chambliss to have at least one database class from a set of database classes.  Here, combining Wang with Chambliss, which are both related to associating, by a request classifier, each resource request with a service class improves Chambliss, by providing 
content analysis engine for analyzing the content of resource requests which is
modularized, scalable, and suitable for high throughput applications (see Wang, col. 1, lines 43-45). 

Regarding claims 24, 31 and 38 Chambliss discloses wherein the performance policy is to apply to the type of system (see Chambliss paragraphs [00201,
optimize the system performance by regulating each client's usage of the resources
using a resource request classifier and a flow controller).




Response to arguments

	Applicant’s argument states that “…the combination of references, individually and collectively, fails to disclose or suggest append a tag to a database request, where the tag both identifies a particular class to be applied to the request in connection with the servicing of the request, and that is transmitted together with the request in communication to ta database system that is consume both the tag and the request (and process the request based upon what it finds in the tag).  Examiner respectfully disagrees with the applicant’s argument.   

The combination of Chambliss, Wang, Vedula, and Inamdar teaches all elements of the independent claim 21.

Chambliss discloses a method and system for optimizing the performance of a storage system by classifying each client request for resources based on operational limits of the resources and controlling when to submit the request for processing based on service class, (see Abstract). Chambliss further teaches, associating, by a request
classifier, each resource request with a service class, where the service class corresponds a set of operational limits for the resources, (see Chambliss paragraph [0023]). According to Chambliss, that the classifier and flow controller (parts of the gateways 202 and 204) together ensure that the limits are not exceeded, (see Chambliss paragraph [0082)]).  According to, see Chambliss paragraph [0026]), the operational limits include the rates for transmitting data between the clients and the resources or the rates at which the resources perform disk 1/0 operations.

Wang was relied upon to teach assigning a tag to the request. Wang discloses, see Wang col. 8, lines 44-56: FIG. 6A illustrates a first embodiment of a system according to the invention for determining a desired class or sub-class of service for a resource request. The system comprises an association engine 602 and a database 604, with entries in the database associating values of a key with indicators of a desired class or sub-class of service. The association engine 602 receives a resource request as an input, as represented by identifying numeral 606, and derives a key from the content of the resource request.

Vedula expressly discloses, see Vedula paragraphs [0037]-[0038], a request requiring a database operation to be performed in a database tier of a multi tier application is received, In step 340, tags are added associated with the request indicating the execution of software instructions sought to be correlated with resource usage in the database tier. Each tag may uniquely identify the corresponding block of software instructions. Various techniques may be employed to add the tags associated with the request depending on the environment in which the features of the invention are implemented.

The combination of Chambliss, Wang, Vedula, is proper, reasonable and teaches all elements of the independent claim 21, including “append a tag to a database request, where the tag both identifies a particular class to be applied to the request in connection with the servicing of the request, and that is transmitted together with the request in communication to ta database system that is consume both the tag and the request”.  Therefore, the combination of Chambliss, Wang, Vedula teaches every element of the claim and the rejection of the claim has been maintained.   


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINKU GEBRESENBET whose telephone number is 571-270-1636.  The examiner can normally be reached between 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached at 571-272-0631.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).
/DINKU W GEBRESENBET/Primary Examiner, Art Unit 2164